DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Applicant Response to Official Action
The response filed on 7/13/2022 has been entered and made of record.
Acknowledgment 
Claims 1-2, 5-7, 9 and 21, amended on 7/13/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 21, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 7/13/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 7/13/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 7/13/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “To distinguish over Chau, Applicant has amended claims 1, 7 and 21 to more clearly recite Applicant's security system. In particular, Claim 1 was amended to recite: ... a security system for monitoring one or more areas of interest for unusual activity occurring within the one or more areas of interest, the security system including a drone and a drone base, where the drone has at least one camera and at least one microphone for performing live security surveillance of the one or more areas of interest ... Claim 7 was amended to recite: A security system for monitoring an area, the security system comprising: drone for flying within the area to perform surveillance over the area for unusual events ... Claim 21 was amended to recite: ... a security system for monitoring a predefined area for unusual events using a drone; the drone having at least one camera and at least one microphone for performing live security surveillance of the predefined areas .... All claims, as amended, recite the use of the drone configured to perform surveillance for unusual or suspicious activity in a particular area or area of interest. Chau does not teach the use of the drone performing security surveillance and the "events" or conditions monitored in Chau are not suspicious or unusual events or activities occurring with the area being surveyed.” [Paragraph 7 on page 7 to paragraph 2 on page 8 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument. Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fujimoto (US Patent Application Publication 2020/0055597 A1), (“Fujimoto”) disclose the argued limitations as follow.

Regarding the argument for claim 1:
a security system ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]) for monitoring one or more areas of interest (i.e. where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]  for unusual activity occurring within the one or more areas of interest  ((i.e. The monitoring system 1 is a system for monitoring a monitoring target area in a predetermined range, starting the drone device 4 when an abnormality is detected, and dealing with the generated abnormality) [Fujimoto: para. 0037]; (i.e. a monitoring system and a mobile robot device that are capable of promptly dealing with an abnormality when the abnormality occurs and are applicable to a wide area to be monitored) [Fujimoto: para. 0001]), the security system including a drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]  and a drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]), where the drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033] having at least one camera (i.e. the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089; Fig. 1D] and at least one microphone ((i.e. At least two microphones 715 configured to receive ultrasound signals may be used to generate position information for an emitter of ultrasound energy) [Chau: para. 0142]; (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]) for performing live security surveillance of the one or more areas of interest ((i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; (i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B] ; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]);

Regarding the argument for claim 7:
A drone security system ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]) for monitoring an area (i.e. where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062], the security system ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]) comprising:a drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033] for flying within the area (i.e. where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062] to perform surveillance over the area for unusual events ((i.e. The monitoring system 1 is a system for monitoring a monitoring target area in a predetermined range, starting the drone device 4 when an abnormality is detected, and dealing with the generated abnormality) [Fujimoto: para. 0037]; (i.e. a monitoring system and a mobile robot device that are capable of promptly dealing with an abnormality when the abnormality occurs and are applicable to a wide area to be monitored) [Fujimoto: para. 0001]), 
Regarding the argument for claim 21:
a security system (i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]  for monitoring a predefined area (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062] for suspicious events using a drone ((i.e. The monitoring system 1 is a system for monitoring a monitoring target area in a predetermined range, starting the drone device 4 when an abnormality is detected, and dealing with the generated abnormality) [Fujimoto: para. 0037]; (i.e. a monitoring system and a mobile robot device that are capable of promptly dealing with an abnormality when the abnormality occurs and are applicable to a wide area to be monitored) [Fujimoto: para. 0001]); the drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033] having at least one camera (i.e. the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments) [Chau: para. 0089; Fig. 1D] and at least one microphone ((i.e. At least two microphones 715 configured to receive ultrasound signals may be used to generate position information for an emitter of ultrasound energy) [Chau: para. 0142]; (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]) for performing live security surveillance of the predefined areas ((i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; (i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]); 
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.
Objections 
Claim 1 is objected.  The claim limitation “a location of unusual activity” should be read “a location of the unusual activity”.  An appropriate correction is required.
Claim 7 is objected.  The claim limitation “the security system comprising” should be read “the drone security system comprising”.  An appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a navigation unit, a power unit, a motor control unit, a controller unit, and a radio module in claims 7-14. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation "the drone records video of the activity". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with "the drone records video of the unusual activity" will overcome this rejection.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites the limitation "the activity location". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 2 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter.  Claim 21 includes “a predefined area”. It is noted that the specification mention “predefined” only once in paragraph [00045].  However, it is not related with “a predefined area”.  As a result, the claim limitation “a predefined area” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claim 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 21 recites the limitation "the predefined areas". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 21 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
             This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fujimoto (US Patent Application Publication 2020/0055597 A1), (“Fujimoto”).

Regarding claim 1, Chau meets the claim limitations, as follows:
A drone security system ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]), comprising: a security system ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]) for monitoring one or more areas of interest for unusual activity occurring within the one or more areas of interest (i.e. where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062], the security system including a drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]  and a drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]), where the drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033] having at least one camera (i.e. the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089; Fig. 1D] and at least one microphone ((i.e. At least two microphones 715 configured to receive ultrasound signals may be used to generate position information for an emitter of ultrasound energy) [Chau: para. 0142]; (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]) for performing live security surveillance of the one or more areas of interest ((i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; (i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B] ; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]); and the drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]) is configured to communicate with the drone (i.e. a control system/server/gateway communicates with a UA client) [Chau: para. 0027; Figs. 2A, 6A] and automatically dispatch the drone (i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission  may be planned by a device, such as the server 240 or other server. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064- Note: Chau discloses that the drone can be automatically dispatched according to the preplanned conditions without manual control]; (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C])  in response to a location of unusual activity occurring within the one or more areas of interest monitored by the security system ((i.e. the UA 100a may receive condition information from the control system, such as the server 240. For example, the UA 100a may receive information from the sensors that corresponds to a transition condition 221 from among conditions 223 that may be associated with the transition condition event 220. The conditions 223 may include, but are not limited to, weather and/or visibility, time of day, level of air traffic, pilot handoff (pilot rest, etc.), link quality, specific mission requirements, current location, flight stage (e.g., landing, takeoff, approach, etc.), and so on) [Chau: para. 0070]; (i.e. A UA may be configured to fly to a location or destination) [Chau: para. 0037]; (i.e. the UA 100 may be programmed with the coordinates of its destination) [Chau: para. 0062]; (i.e. the drone destination) [Chau: para. 0035]) and where the drone records video of the activity, records audio of the activity ((i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]) and transmits the audio and video ((i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]) to the drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]), where the drone base further communicates (i.e. The control system module 340, such as through the server 240, may notify the UA client module) [Chau: para. 0099; Figs. 4C, 5A-C, 6B] drone location data (i.e. the server 240 providing the location coordinates of the UA) [Chau: para. 0067; Figs. 4C, 5A-C, 6B] to a smart device ((i.e. In various embodiments, the control system module 340, such as through the server 240, may open a communication connection with the pilot data module) [Chau: para. 0096; Figs. 4C, 5A-C, 6B]; (i.e. The control system module 340, such as through the server 240, may notify the UA client module) [Chau: para. 0099; Figs. 4C, 5A-C, 6B]; (i.e. In various embodiments, the pilot station may control a UA 100, whether communicating through an access device, cellular networks, or other communication links, using any of a variety of mobile computing devices (e.g., smartphones, tablets, etc.) an example in the form of a smartphone or mobile computing device 700 is illustrated in FIG. 7. With reference to FIGS. 1-7, the mobile computing device 700 may include a processor 702 coupled to the various systems of the mobile computing device 700) [Chau: para. 0139; Figs. 1-7]; (i.e. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds. In response to receiving the video data message 405, the control system module 340 through the server 240 may transmit a message 451 relaying the video data feed to the pilot display module 333) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. the server 240 providing the location coordinates of the UA) [Chau: para. 0067; Figs. 4C, 5A-C, 6B]) and makes the audio and video available to a smart device ((i.e. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds. In response to receiving the video data message 405, the control system module 340 through the server 240 may transmit a message 451 relaying the video data feed to the pilot display module 333) [Chau: para. 0100; Figs. 4C, 5A-C, 6B – Note: Video data also includes audio]; (i.e. the processor may facilitate the UA client module in relaying the flight video data feed to the control system module) [Chau: para. 0110; Fig. 4C, 5A, 5B, 6B]; (i.e. The mobile computing device 700 may have one or more radio signal transceivers 708 (e.g., Peanut, Bluetooth, Bluetooth LE, Zigbee, Wi-Fi, RF radio, etc.) and antennae 710, for sending and receiving communications, coupled to each other and/or to the processor 702. The transceivers 708 and antennae 710 may be used with the above-mentioned circuitry to implement the various wireless transmission protocol stacks and interfaces. The mobile computing device 700 may include a cellular network wireless modem chip 716 that enables communication via a cellular network and is coupled to the processor.) [Chau: para. 0140; Figs. 4A-7]), which smart device can then send commands to the drone (i.e. In various embodiments, the pilot station may control a UA 100, whether communicating through an access device, cellular networks, or other communication links, using any of a variety of mobile computing devices (e.g., smartphones, tablets, etc.) an example in the form of a smartphone or mobile computing device 700 is illustrated in FIG. 7. With reference to FIGS. 1-7, the mobile computing device 700 may include a processor 702 coupled to the various systems of the mobile computing device 700) [Chau: para. 0139; Figs. 1-7], where the drone base can further provide alerts to the smart device (i.e. the processor of the control system module may attempt to perform remedial measures including (but not limited to) providing emergency alerts to the UA and pilot station, or other entities) [Chau: para. 0138; Figs. 6A] regarding one or more the operations and conditions of the drone base and the drone ((i.e. In some embodiments, if the error condition is sufficiently severe, such as a fire or other emergency, the processor of the control system module may attempt to perform remedial measures including (but not limited to) providing emergency alerts to the UA and pilot station, or other entities, providing instructing for an autonomous or piloted emergency landing, providing alerts to authorities, or a combination of actions) [Chau: para. 0138; Figs. 6A-B]]; (i.e. the processor may facilitate the UA control module in controlling the flight of the UA back to a drone base) [Chau: para. 0106; Figs. 5A-C] ; (i.e. Alternatively or additionally the destination 210 may be substituted for a mission that involves performing an operation or operations and returning the UA base 250) [Chau: para. 0064; Figs. 1-7]).
Chau does not explicitly disclose the following claim limitations (Emphasis added).
A drone security system, comprising: a security system for monitoring one or more areas of interest for unusual activity occurring within the one or more areas of interest, the security system including a drone and a drone base, where the drone has at least one camera and at least one microphone for performing live security surveillance of the one or more areas of interest;  and the drone base is configured to communicate with the drone and automatically dispatch the drone in response to a location of unusual activity occurring within the one or more areas of interest monitored by the security system and where the drone records video of the activity, records audio of the activity and transmits the audio and video to the drone base, where the drone base further communicates drone location data to a smart device and makes the audio and video available to a smart device, which smart device can then send commands to the drone, where the drone base can further provide alerts to the smart device regarding the one or more operations and conditions of the drone base and the drone.    
However, in the same field of endeavor Fujimoto further discloses the claim limitations and the deficient claim limitations, as follows:
one or more areas of interest for unusual activity ((i.e. The monitoring system 1 is a system for monitoring a monitoring target area in a predetermined range, starting the drone device 4 when an abnormality is detected, and dealing with the generated abnormality) [Fujimoto: para. 0037]; (i.e. a monitoring system and a mobile robot device that are capable of promptly dealing with an abnormality when the abnormality occurs and are applicable to a wide area to be monitored) [Fujimoto: para. 0001]) ….
records audio of the activity and transmits the audio and video to the drone base (i.e. the drone device 4 has a sound reception unit 9. The sound reception unit 9 may pick up sounds such as voices and sounds in the vicinity of the drone device 4, and may transmit sound information to the monitoring center unit 2) [Fujimoto: para. 0050],   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Fujimoto to program the system to record audio at the event location.  
Therefore, the combination of Chau with Fujimoto will enable the UAV to provide updated audio data to the server [Chau: para. 0060-0061]. 

Regarding claim 2, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The drone security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone further communicates the activity location to a smart device (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055] and makes the audio and video available to a smart device (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; ((i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]).
Chau does not explicitly disclose the following claim limitations (Emphasis added).
The drone security system of claim 1, where the drone further communicates the activity location to a smart device and makes the audio and video available to a smart device.
However, in the same field of endeavor Fujimoto further discloses the claim limitations and the deficient claim limitations, as follows:
makes the audio (i.e. the drone device 4 has a sound reception unit 9. The sound reception unit 9 may pick up sounds such as voices and sounds in the vicinity of the drone device 4, and may transmit sound information to the monitoring center unit 2) [Fujimoto: para. 0050; Fig. 2],   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Fujimoto to program the system to record audio at the event location.  
Therefore, the combination of Chau with Fujimoto will enable the UAV to provide updated audio data to the server [Chau: para. 0060-0061]. 

Regarding claim 3, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The drone security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone transmits a live feed of the audio and video to the smart device (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; ((i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]).
Chau does not explicitly disclose the following claim limitations (Emphasis added).
The drone security system of claim 1, where the drone transmits a live feed of the audio and video to the smart device.
However, in the same field of endeavor Fujimoto further discloses the claim limitations and the deficient claim limitations, as follows:
the drone transmits a live feed of the audio (i.e. the drone device 4 has a sound reception unit 9. The sound reception unit 9 may pick up sounds such as voices and sounds in the vicinity of the drone device 4, and may transmit sound information to the monitoring center unit 2) [Fujimoto: para. 0050; Fig. 2],   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Fujimoto to program the system to record audio at the event location.  
Therefore, the combination of Chau with Fujimoto will enable the UAV to provide updated audio data to the server [Chau: para. 0060-0061]. 

Regarding claim 4, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The drone security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the smart device may control the drone and drone base ((i.e. In some embodiments, the wireless communication device 170 may be connected to a server or provides access to a server. In some embodiments, the wireless communication device 170 may be a server of a UA operator, a server of a control system operator, a third party service (e.g., package delivery, billing, etc.), or a pilot station. The UA 100 may communicate with a server through an intermediate communication link such as one or more network nodes or other communication devices) [Chau: para. 0053]; ; (i.e. In various embodiments, the pilot station may control a UA 100, whether communicating through an access device, cellular networks, or other communication links, using any of a variety of mobile computing devices (e.g., smartphones, tablets, etc.) an example in the form of a smartphone or mobile computing device 700 is illustrated in FIG. 7. With reference to FIGS. 1-7, the mobile computing device 700 may include a processor 702 coupled to the various systems of the mobile computing device 700) [Chau: para. 0139; Figs. 1-7]).

Regarding claim 5, Chau meets the claim limitations as set forth in claim 3.Chau further meets the claim limitations, as follows:
The drone security system of claim 3 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone transmits at least a video with the least one camera from the location of the activity ((i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089]; (i.e. the processor may facilitate the UA client module in relaying the flight video data feed to the control system module) [Chau: para. 0110; Figs. 2A, 5A-5C, 6A]; (i.e. the processor of the control system module may continue to receive the UA flight video data feed from the UA client in block 631) [Chau: para. 0139; Fig. 5A-5C, 6A; Fig. 1D]) to a location associated with a traditional alarm system ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway communicates with a UA client) [Chau: para. 0027; Figs. 2A, 6A]; (i.e. the processor of the control system module may continue to receive the UA flight video data feed from the UA client in block 631) [Chau: para. 0139; Fig. 5A-5C, 6A; Fig. 1D];  (i.e. In response to receiving the video data message 405, the control system module 340 through the server 240 may transmit a message 451 relaying the video data feed to the pilot display module 333) [Chau: para. 0100]).

Regarding claim 6, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The drone security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone continues to record video and audio (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; ((i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]) of until the smart devices commands the drone to return to base ((i.e. In various embodiments, the pilot station may control a UA 100, whether communicating through an access device, cellular networks, or other communication links, using any of a variety of mobile computing devices (e.g., smartphones, tablets, etc.) an example in the form of a smartphone or mobile computing device 700 is illustrated in FIG. 7. With reference to FIGS. 1-7, the mobile computing device 700 may include a processor 702 coupled to the various systems of the mobile computing device 700) [Chau: para. 0139; Figs. 1-7];  (i.e. the processor may facilitate the UA control module in controlling the flight of the UA back to a drone base) [Chau: para. 0106]).

Regarding claim 21, Chau meets the claim limitations, as follows:
A drone security system ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), comprising: a security system (i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]  for monitoring a predefined area for suspicious events using a drone (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]; the drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033] having at least one camera (i.e. the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments) [Chau: para. 0089; Fig. 1D] and at least one microphone ((i.e. At least two microphones 715 configured to receive ultrasound signals may be used to generate position information for an emitter of ultrasound energy) [Chau: para. 0142]; (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]) for performing live security surveillance of the predefined areas ((i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; (i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]); and a drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]) is configured to define for the drone at least one flight path ((i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. In additional or alternative embodiments, the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. The control system may be an external facing server/device with which pilot stations, UAs, and potential controller stations can connect, such as through a dedicated network or the Internet. The control system may be responsible for selecting and connecting pilots/pilot stations to UAs that require a live pilot based on various conditions. The control system may further route or facilitate the routing of data, messages, etc., between the UA and the pilot station, may facilitate the authentication of pilot stations and UAs, and so on. The control system may provide data such as updated flight plans, weather, temporary flight restrictions, traffic alerts, etc. to the pilot such as at the time of offering or assigning the mission to the pilot.) [Chau: para. 0036]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]) within one or more check points along the flight path ((i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. The UA 100 may establish multiple wireless connections simultaneously, such as the wireless connection 232 and additionally or alternatively, a wireless connection with a wireless access point or access points along the route) [Chau: para. 0063]; (i.e. The UA 100 may use GNSS signals from GNSS satellites ( or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]) and send the drone from the drone base along the defined flight path ((i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]);
the drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]) further configured to communicate with the drone (i.e. a control system/server/gateway communicates with a UA client) [Chau: para. 0027; Figs. 2A, 6A] and automatically dispatch the drone (i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission  may be planned by a device, such as the server 240 or other server. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064- Note: Chau discloses that the drone can be automatically dispatched according to the preplanned conditions without manual control]; (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C])  in response to a location of an event occurring within the predefined area ((i.e. the UA 100a may receive condition information from the control system, such as the server 240. For example, the UA 100a may receive information from the sensors that corresponds to a transition condition 221 from among conditions 223 that may be associated with the transition condition event 220. The conditions 223 may include, but are not limited to, weather and/or visibility, time of day, level of air traffic, pilot handoff (pilot rest, etc.), link quality, specific mission requirements, current location, flight stage (e.g., landing, takeoff, approach, etc.), and so on) [Chau: para. 0070]; (i.e. A UA may be configured to fly to a location or destination) [Chau: para. 0037]; (i.e. the UA 100 may be programmed with the coordinates of its destination) [Chau: para. 0062]; (i.e. the drone destination) [Chau: para. 0035]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations) [Chau: para. 0055]), where the drone records video of the event, records audio of the event ((i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]) and transmits the audio and video ((i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]) to the drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]), and 
where the drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033], if along a defined flight plan ((i.e. the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]) when the event is occurring (i.e. In some embodiments, if the error condition is sufficiently severe, such as a fire or other emergency, the processor of the control system module may attempt to perform remedial measures including (but not limited to) providing emergency alerts to the UA) [Chau: para. 0138; Figs. 6A-B], is automatically rerouted in response to the location of the event occurring within ((i.e. The UA 100a may determine that a transition condition event 220 has occurred based on monitored conditions and/or conditions received from the server 240.) [Chau: para. 0039]; (i.e. The control system may further route or facilitate the routing of data, messages, etc., between the UA and the pilot station, may facilitate the authentication of pilot stations and UAs, and so on. The control system may provide data such as updated flight plans, weather, temporary flight restrictions, traffic alerts, etc.) [Chau: para. 0036]) the predefined area monitored by the security system  (i.e. a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062] and where the drone records video and audio of the event ((i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089; Figs. 4C, 5A, 5C, 6B – Note: Video feeds from video cameras also include audio captured at the scene]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]); and transmitting the recorded video and audio of the event  ((i.e. the video data may be generated continuously. The instrument data may be generated less frequently. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds) [Chau: para. 0100; Figs. 4C, 5A-C, 6B]; (i.e. the UA flight video data feed) [Chau: para. 0136; Figs. 4C, 5A, 5C, 6B]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]) from a radio module (i.e. a radio module 130) [Chau: para. 0043; Fig. 1D] located on the drone to a smart phone ((i.e. Communication between the radio module 130 and the wireless communication device 170 may transition to a short-range communication link (e.g., Wi-Fi, Bluetooth, and/or the like) when the UA 100 moves closer to the wireless communication device 170) [Chau: para. 0054; Figs. 2A-3D] ; (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway / server / central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051]; (i.e. flight control feedback data may include one of: a UA flight instrument data feed; and a UA flight video data feed) [Chau: para. 0010; Figs. 4C, 5A-B] (i.e. UA Client Module receives flight control feedback from UA (e.g., instrument data, video data, etc.)) [Chau: Box 535; Fig. 5B]; (i.e. In block 537, the processor may facilitate the UA client module in relaying the flight video data feed to the control system module.) [Chau: para. 0110; Figs. 4C; 5A-B]; (i.e. the UA client module 310 may transmit the flight control feedback data to the pilot station by sending video data messages 405 and instrument data messages 407) [Chau: para. 0100]), where the drone further communicates (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway / server / central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051] its location ((i.e. the UA 100a may receive information from the sensors that corresponds to a transition condition 221 from among conditions 223 that may be associated with the transition condition event 220. The conditions 223 may include, but are not limited to, weather and/or visibility, time of day, level of air traffic, pilot handoff (pilot rest, etc.), link quality, specific mission requirements, current location, flight stage) [Chau: para. 0070]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. During autonomous flight, the UA 100 may establish the wireless connection 232 with the cellular infrastructure component 230 to facilitate communications with the control system, such as the server 240, through the Internet 241 while in flight. In various embodiments, the UA 100 may use information from the server 240 to obtain condition updates, communicate current position, mission progress, etc.) [Chau: para. 0066]) to a smart device (i.e. In various embodiments, the pilot station may control a UA 100, whether communicating through an access device, cellular networks, or other communication links, using any of a variety of mobile computing devices (e.g., smartphones, tablets, etc.) an example in the form of a smartphone or mobile computing device 700 is illustrated in FIG. 7. With reference to FIGS. 1-7, the mobile computing device 700 may include a processor 702 coupled to the various systems of the mobile computing device 700) [Chau: para. 0139; Figs. 1-7] and streams the audio and video to the smart device (i.e. In some embodiments, video and instrument data of the UA 100 may be transmitted to the pilot station in a single message, series of messages, or a data feed or feeds. In response to receiving the video data message 405, the control system module 340 through the server 240 may transmit a message 451 relaying the video data feed to the pilot display module 333) [Chau: para. 0100; Figs. 4C, 5A-C, 6B], which smart device can then send commands to the drone ((i.e. In various embodiments, the pilot station may control a UA 100, whether communicating through an access device, cellular networks, or other communication links, using any of a variety of mobile computing devices (e.g., smartphones, tablets, etc.) an example in the form of a smartphone or mobile computing device 700 is illustrated in FIG. 7. With reference to FIGS. 1-7, the mobile computing device 700 may include a processor 702 coupled to the various systems of the mobile computing device 700) [Chau: para. 0139; Figs. 1-7]; (i.e. In some embodiments, the UA 100 may receive information
regarding flight conditions that may give rise to the need for piloted flight. In other embodiments, the UA 100 may determine the need for piloted flight) [Chau: para. 0066]; (i.e. the processor may facilitate the UA control module in controlling the flight of the UA) [Chau: para. 0106]; (i.e. the processor may determine whether the UA is configured for autonomous fight. In response to determining that the UA is configured for autonomous flight (i.e., determination block 511 ="Yes"), the processor may facilitate the UA client module to conduct autonomous flight (e.g., by sending the appropriate flight control data/commands to the UA) in block 513. Alternatively, the processor may conduct autonomous flight and the UA client module may monitor the autonomous flight and update the control system module) [Chau: para. 0103; Figs. 5A-5C]; (i.e. The mobile computing device 700 may have one or more radio signal transceivers 708 (e.g., Peanut, Bluetooth, Bluetooth LE, Zigbee, Wi-Fi, RF radio, etc.) and antennae 710, for sending and receiving communications, coupled to each other and/or to the processor 702. The transceivers 708 and antennae 710 may be used with the above-mentioned circuitry to implement the various wireless transmission protocol stacks and interfaces. The mobile computing device 700 may include a cellular network wireless modem chip 716 that enables communication via a cellular network and is coupled to the processor.) [Chau: para. 0140; Figs. 4A-7]), and where the drone can further provide information to the smart device regarding the operation and condition of the drone ((i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds) [Chau: para. 0089; Fig. 1D]; (i.e. the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333) [Chau: para. 0089]; (i.e. the pilot may apply a right turn control to a joystick or yoke and upon receiving the flight video feed portion of the flight control feedback data may confirm that a right tum was successfully executed by the U A. In response) [Chau: para. 0120]; 
(i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095; Figs. 4C, 5A-C, 6B]).  
Chau does not explicitly disclose the following claim limitations (Emphasis added).
A drone security system, comprising: a security system for monitoring predefined area for suspicious events using a drone; the drone having at least one camera and at least one microphone for performing live security surveillance of the predefined areas;  and a drone base is configured to define for the drone at least one flight path within one or more check points along the flight path and send the drone from the drone base along the defined flight path; the drone base further configured to communicate with the drone and automatically dispatch4PATENT Docket No. AW16001C1the drone in response to a location of an event occurring within the predefined area, where the drone records video and audio of the event; and where the drone, if along a defined flight plan when the event is occurring, is automatically rerouted in response to the location of the event occurring within the predefined area monitored by the security system and where the drone records video and audio of the event; and transmitting the recorded video and audio of the event from a radio module located on the drone to a smart phone, where the drone further communicates its location to a smart device and streams the audio and video to the smart device, which smart device can then send commands to the drone, and where the drone can further provide information to the smart device regarding the operation and condition of the drone.    
However, in the same field of endeavor Fujimoto further discloses the claim limitations and the deficient claim limitations, as follows:
a security system for monitoring predefined area for suspicious events using a drone ((i.e. The monitoring system 1 is a system for monitoring a monitoring target area in a predetermined range, starting the drone device 4 when an abnormality is detected, and dealing with the generated abnormality) [Fujimoto: para. 0037]; (i.e. a monitoring system and a mobile robot device that are capable of promptly dealing with an abnormality when the abnormality occurs and are applicable to a wide area to be monitored) [Fujimoto: para. 0001]); ….
where the drone records video and audio of the event (i.e. the drone device 4 has a sound reception unit 9. The sound reception unit 9 may pick up sounds such as voices and sounds in the vicinity of the drone device 4, and may transmit sound information to the monitoring center unit 2) [Fujimoto: para. 0050]; (i.e. the drone device 4 has a sound reception unit 9. The sound reception unit 9 may pick up sounds such as voices and sounds in the vicinity of the drone device 4, and may transmit sound information to the monitoring center unit 2) [Fujimoto: para. 0050]; and transmitting the recorded video and audio of the event (i.e. the drone device 4 has a sound reception unit 9. The sound reception unit 9 may pick up sounds such as voices and sounds in the vicinity of the drone device 4, and may transmit sound information to the monitoring center unit 2) [Fujimoto: para. 0050] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Fujimoto to program the system to record audio at the event location.  
Therefore, the combination of Chau with Fujimoto will enable the UAV to provide updated audio data to the server [Chau: para. 0060-0061]. 

Regarding claim 23, Chau meets the claim limitations as set forth in claim 21.Chau further meets the claim limitations, as follows:
The drone security system of claim 21 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where sending the drone further includes sending the drone at a predetermined time along the defined flight path ((i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064];  (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C]; (i.e. the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. a particular mission time) [Chau: para. 0092]; (i.e. The period of time may depend on the urgency of the mission requirement. In some situations, such as when the urgency of the mission is high, the period of time may be relatively short such as minutes or hours. In some situations, such as when the urgency is low or when the mission planning time horizon is long, the period of time may be relatively long such as days, weeks, months, or longer) [Chau: para. 0114]).

Regarding claim 24, Chau meets the claim limitations as set forth in claim 21.Chau further meets the claim limitations, as follows:
The drone security system of claim 21 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone security system includes limiting the operation of the drone operates within a geo fenced area (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area. The server may use the wireless communication device 170 to communicate with the UA 100 when the UA 100 is in or near the restricted area, or send coordinates of the restricted area to the UA 100 through a data connection established with the UA 100 (e.g., through a cellular data connection maintained by the UA 100 with a cellular network). In such cases, the presence of the UA 100 in a restricted area or required flight through the restricted area may be included as one of the conditions for which piloted flight is necessitated. For example, the operator of the UA 100 may decide that the conditions of the restricted area, such as an airport with active flight operations, may necessitate a pilot for the UA 100. In other examples, the operator of the restricted area may, as a condition of entry into the restricted area, require piloted flight for the UA 100) [Chau: para. 0055].

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fujimoto (US Patent Application Publication 2020/0055597 A1), (“Fujimoto”), in view of Fox (US Patent 9,915,945 B2), (“Fox”).

Regarding claim 7, Chau meets the claim limitations, as follows:
A drone security system ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]) for monitoring an area (i.e. where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062], the security system ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]) comprising:a drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033] for flying within the area to perform surveillance over the area for unusual events (i.e. where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062], where the drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033] comprises:a memory (i.e. The processor 120 may include or be coupled to a memory unit 121) [Chau: para. 0044]; a navigation unit (i.e. The processor 120 may include or be coupled to a memory unit 121 and a navigation unit 125) [Chau: para. 0044]; a radio module (i.e. the control unit 110 may include a processor 120, a radio module 130, and a power module 150) [Chau: para. 0043]; a motor control unit (i.e. The processor 120 may be coupled to a motor control unit 123 that is configured to manage the motors that drive the rotors 101) [Chau: para. 0045]; a camera (i.e. The pilot control 267 may include additional controls such as buttons, sliders, or other controls that may operate additional UA systems such as cameras, package release mechanisms, or other systems) [Chau: para. 0087]; a power unit (i.e. a battery ( e.g., power module 150 in FIG. 1D) of the UA 100) [Chau: para. 0041] adapted to connect the drone (i.e.  landing sensors 155 may be adapted to provide the additional ability to charge a battery ( e.g., power module 150 in FIG. 1D) of the UA 100 when the UA 100 is positioned on a suitable landing pad, such as through charging connectors) [Chau: para. 0041] to a drone base ((i.e. the processor may facilitate the UA control module in controlling the flight of the UA back to a drone base) [Chau: para. 0106]; (i.e.  landing sensors 155 may be adapted to provide the additional ability to charge a battery ( e.g., power module 150 in FIG. 1D) of the UA 100 when the UA 100 is positioned on a suitable landing pad, such as through charging connectors) [Chau: para. 0041]);a microphone (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]; a speaker (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]; and a controller unit (i.e. The control system may be an external facing server/device with which pilot stations, UAs, and potential controller stations can connect, such as through a dedicated network or the Internet) [Chau: para. 0036] coupled to a processor (i.e. the control unit 110 may include a processor 120, a radio module 130, and a power module 150.) [Chau: para. 0043; Fig. 1D], the speaker (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139], the microphone (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139], the power unit (i.e. e landing sensors 155 may be adapted to provide the additional ability to charge a battery ( e.g., power module 150 in FIG. 1D) of the UA 100 when the UA 100 is positioned on a suitable landing pad, such as through charging connectors) [Chau: para. 0041], the radio module (i.e. the control unit 110 may include a processor 120, a radio module 130, and a power module 150.) [Chau: para. 0043], the navigation unit (i.e. The processor 120 may include or be coupled to a memory unit 121 and a navigation unit 125) [Chau: para. 0044], where the controller unit receives a predetermined flight path to perform surveillance via the radio module ((i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. In additional or alternative embodiments, the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. The control system may be an external facing server/device with which pilot stations, UAs, and potential controller stations can connect, such as through a dedicated network or the Internet. The control system may be responsible for selecting and connecting pilots/pilot stations to UAs that require a live pilot based on various conditions. The control system may further route or facilitate the routing of data, messages, etc., between the UA and the pilot station, may facilitate the authentication of pilot stations and UAs, and so on. The control system may provide data such as updated flight plans, weather, temporary flight restrictions, traffic alerts, etc. to the pilot such as at the time of offering or assigning the mission to the pilot.) [Chau: para. 0036]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]) and executes the predetermined flight path at a predetermined time to perform surveillance ((i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the processor may determine whether the UA is configured for autonomous fight. In response to determining that the UA is configured for autonomous flight (i.e., determination block 511 ="Yes"), the processor may facilitate the UA client module to conduct autonomous flight (e.g., by sending the appropriate flight control data/commands to the UA) in block 513. Alternatively, the processor may conduct autonomous flight and the UA client module may monitor the autonomous flight and update the control system module) [Chau: para. 0103; Figs. 5A-5C];  (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. In additional or alternative embodiments, the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. The control system may provide data such as updated flight plans, weather, temporary flight restrictions, traffic alerts, etc. to the pilot such as at the time of offering or assigning the mission to the pilot.) [Chau: para. 0036]; (i.e. The UA 100 may use GNSS signals from GNSS satellites ( or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]), where the drone changes its flight path in response to the camera detecting movement ((i.e. During autonomous flight, the UA 100 may make adjustments to the route. As will be described in greater detail, the various conditions and/or changes in the conditions may give rise to the need) [Chau: para. 0064]; (i.e. an accelerometer 728, which senses movement, vibration, and other aspects of the device through the ability to detect multi-directional values of and changes in acceleration) [Chau: para. 0144]; (i.e. when conditions have changed) [Chau: para. 0114]) or a heat signature (i.e. The UA 100a may determine that a transition condition event 220 has occurred based on monitored conditions and/or conditions received from the server 240. For example, the UA 100a may determine that an event that requires a transition from autonomous flight to piloted flight. When a transition condition event 220 is detected, the UA 100a may transition to piloted flight shown as UA 100b. The transition condition event 220, may be (but not limited to) a weather event, a mission event, a flight system event (e.g., malfunction), etc. Other examples of transition conditions events may include, but are not limited to, a geographic condition (e.g., approaching a mountain), a visibility condition (e.g., fog), a UA mechanical condition (e.g., engine/motor failure), a UA instrument condition (e.g., loss of altimeter), a communication link quality condition (e.g., creating control/feedback latency), a mission requirement condition, an emergency condition (e.g., fire), a triggering request from the server 240 or other device, and so on.) [Chau: para. 0039 – Note: Fire is a heat signature] to follow the movement or heat signature detected by the camera; and where the camera captures a video image of the detected movement ((i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture) [Chau: para. 0039]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds) [Chau: para. 0089; Fig. 1D]) or heat signature (i.e. The UA 100a may determine that a transition condition event 220 has occurred based on monitored conditions and/or conditions received from the server 240. For example, the UA 100a may determine that an event that requires a transition from autonomous flight to piloted flight. When a transition condition event 220 is detected, the UA 100a may transition to piloted flight shown as UA 100b. The transition condition event 220, may be (but not limited to) a weather event, a mission event, a flight system event (e.g., malfunction), etc. Other examples of transition conditions events may include, but are not limited to, a geographic condition (e.g., approaching a mountain), a visibility condition (e.g., fog), a UA mechanical condition (e.g., engine/motor failure), a UA instrument condition (e.g., loss of altimeter), a communication link quality condition (e.g., creating control/feedback latency), a mission requirement condition, an emergency condition (e.g., fire), a triggering request from the server 240 or other device, and so on.) [Chau: para. 0039 – Note: Fire is a heat signature] and transmits the video image captured by the camera ((i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture) [Chau: para. 0039]; (i.e. In block 537, the processor may facilitate the UA client module in relaying the flight video data feed to the control system module.) [Chau: para. 0110; Figs. 4C; 5A-B]; (i.e. the UA client module 310 may transmit the flight control feedback data to the pilot station by sending video data messages 405 and instrument data messages 407) [Chau: para. 0100]); (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds) [Chau: para. 0089; Fig. 1D]) to a smart phone ((i.e. UA Client Module relays flight video data to Control System Module) [Chau: Box 537; Figs. 4-7]; (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway / server / central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051]; (i.e. flight control feedback data may include one of: a UA flight instrument data feed; and a UA flight video data feed) [Chau: para. 0010; Figs. 4C, 5A-B] (i.e. UA Client Module receives flight control feedback from UA (e.g., instrument data, video data, etc.)) [Chau: Box 535; Fig. 5B]).  
Chau does not explicitly disclose the following claim limitations (Emphasis added).
A drone security system for monitoring an area, the security system comprising: a drone for flying within the area to perform surveillance over the area for unusual events, where the drone comprises:a memory; a navigation unit; a radio module; a motor control unit; a camera; a power unit adapted to connect the drone to a drone base; a microphone; a speaker; and a controller unit coupled to a processor, the speaker, the microphone, the power unit, the radio module, the navigation unit, where the controller unit receives a predetermined flight path to perform surveillance via the radio module and executes the predetermined flight path at a predetermined time to perform surveillance, where the drone changes its flight path in response to the camera detecting movement or a heat signature to follow the movement or heat signature detected by the camera; and where the camera captures a video image of the detected movement or heat signature and transmits the video image captured by the camera to a smart phone.  
However, in the same field of endeavor Fujimoto further discloses the claim limitations as follows:
a drone for flying within the area to perform surveillance over the area for unusual events ((i.e. The monitoring system 1 is a system for monitoring a monitoring target area in a predetermined range, starting the drone device 4 when an abnormality is detected, and dealing with the generated abnormality) [Fujimoto: para. 0037]; (i.e. a monitoring system and a mobile robot device that are capable of promptly dealing with an abnormality when the abnormality occurs and are applicable to a wide area to be monitored) [Fujimoto: para. 0001])….  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Fujimoto to program the system to record audio at the event location.  
Therefore, the combination of Chau with Fujimoto will enable the UAV to provide updated audio data to the server [Chau: para. 0060-0061]. 
Chau and Fujimoto do not explicitly disclose the following claim limitations (Emphasis added).
a controller unit coupled to a processor, the speaker, the microphone, the power unit, the radio module, the navigation unit, where the controller unit receives a predetermined flight path to perform surveillance via the radio module and executes the predetermined flight path at a predetermined time to perform surveillance, where the drone changes its flight path in response to the camera detecting movement or a heat signature to follow the movement or heat signature detected by the camera; and where the camera captures a video image of the detected movement or heat signature and transmits the video image captured by the camera to a smart phone.  
In the same field of endeavor Fox further discloses the claim limitations and deficient claim limitations as follows:
where the drone changes its flight path in response to the camera detecting movement or a heat signature to follow the movement or heat signature detected by the camera ((i.e. As mentioned in connection with the method 200, the drone may detect an emergency situation by one or more sensor devices 125a, 125b requiring a need to rescue said individual at a current location. The drone may sense a condition, and generate a trigger signal in response to the detecting of a sensor signal.) [Fox: col. 6, line 59-64; Fig. 4]; (i.e. In one non-limiting example, the drone may detect an emergency situation by one or more sensor devices 125a, 125b requiring a need to rescue said individual at a current location. The drone may sense a condition, and generate a trigger signal in response to the detecting of a sensor signal. This may be for example, when a heat sensor, moisture sensor or accelerometer sensor is triggered, e.g., when sensing an environmental condition exceeding a limit. Once such a trigger signal is received at the drone processor, the processor will initiate the systems to automatically launch the drone to the pre-determined destination. As an example, in the case of a hiker or skier, a sudden change in elevation might be sensed as a fall, and an altimeter would provide a trigger signal to initiate the launch. Further, a drop in temperature might sense a lost skier at night with plummeting temperatures) [Fox: col. 4, line 53 - col. 5, line 1; Figs. 1-3]; (i.e. the control processor controlling the navigation of the drone to traverse a self-navigated flight path to a destination) [Fox: col. 6, line 4-6; Figs. 1-2]),
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fujimoto with Fox to install thermal camera sensors in the UAV system.  
Therefore, the combination of Chau and Fujimoto and Fox will enable the UAV to provide related heat information to the appropriate people such as the rescue team [Fox: col. 3, line 11-16]. 

Regarding claim 8, Chau meets the claim limitations as set forth in claim 7.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 7 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the radio module sends an alert ((i.e. the processor of the control system module may attempt to perform remedial measures including (but not limited to) providing emergency alerts to the UA and pilot station, or other entities) [Chau: para. 0138; Figs. 6A]; (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway / server / central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051]) if an event at a location occurs while following the predetermined flight path ((i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064];  (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C]; (i.e. the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. If the processor 120 of the UA 100a determines that the navigation unit 125 and other UA systems are not functioning, corrective action may be taken. For example, in the event that the UA 100a loses contact with the GNSS satellites 235, and the UA 100a has no other way to determine location, the UA 100a may issue an alert to the server 240 and land) [Chau: para. 0055]; (i.e. defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. In some embodiments, if the error condition is sufficiently severe, such as a fire or other emergency, the processor of the control system module may attempt to perform remedial measures including (but not limited to) providing emergency alerts to the UA and pilot station, or other entities, providing instructing for an autonomous or piloted emergency landing, providing alerts to authorities, or a combination of actions) [Chau: para. 0138; Figs. 6A-B]).

Regarding claim 9, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the event results in the drone waiting at the location for commands from the smart phone (i.e. In various embodiments, the pilot station may control a UA 100, whether communicating through an access device, cellular networks, or other communication links, using any of a variety of mobile computing devices (e.g., smartphones, tablets, etc.) an example in the form of a smartphone or mobile computing device 700 is illustrated in FIG. 7. With reference to FIGS. 1-7, the mobile computing device 700 may include a processor 702 coupled to the various systems of the mobile computing device 700) [Chau: para. 0139; Figs. 1-7] for a predetermined time period ((i.e. The server may use the wireless communication device 170 to communicate with the UA 100 when the UA 100 is in or near the restricted area, or send coordinates of the restricted area to the UA 100 through a data connection established with the UA 100 (e.g., through a cellular data connection maintained by the UA 100 with a cellular network). In such cases, the presence of the UA 100 in a restricted area or required flight through the restricted area may be included as one of the conditions for which piloted flight is necessitated. For example, the operator of the UA 100 may decide that the conditions of the restricted area, such as an airport with active flight operations, may necessitate a pilot for the UA 100. In other examples, the operator of the restricted area may, as a condition of entry into the restricted area, require piloted flight for the UA 100) [Chau: para. 0055]; (i.e. In an embodiment method, selecting a pilot station for providing pilot controlled flight of the UA based on the pilot criteria may include selecting one or more pilot candidates to pilot the UA based on the pilot criteria, and transmitting a message to the one or more pilot candidates offering a mission to pilot the UA to the one or more pilot candidates) [Chau: para. 0006]; (i.e. In the event only one pilot station accepts the mission, the processor of the control system module may select the accepting pilot station or may wait to receive more acceptances up to a designated time. As described, mission offers may be sent with an expiration time period) [Chau: para. 0130]; (i.e. despite the accepting pilots/pilot station modules meeting the basic pilot criteria, the processor of the control system module may wait for the most highly qualified pilots/pilot station modules to accept before making a selection) [Chau: para. 0033]; (i.e. the processor of the pilot station module may wait for confirmation of the mission) [Chau: para. 0117; Fig. 5C]).

Regarding claim 11, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where a microphone ((i.e. microphone) [Chau: para. 0139]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039] – Note: Video cameras also include built-in microphones)  captures an audio recording (i.e. microphone 715a for receiving voice or other audio) [Chau: para. 0142] and transmits it via the radio module ((i.e. The server 240 may include a radio module 2430 (also referred to as a "radio frequency (RF) module") for communicating with UAs via wireless communications. The radio module 2430 may be configured to transmit and receive (e.g., via antenna 2431) communication signals for exchanging data and control commands with the UA 100 or other wireless communication nodes. While FIG. 1E illustrates the radio module 2430 as a component within the server 240, the radio module 2430 may be a separate component coupled to the server 240 via a network or cable (not shown), such as a radio positioned on a building or transmission tower) [Chau: para. 0060]; (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway / server / central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051].

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fujimoto (US Patent Application Publication 2020/0055597 A1), (“Fujimoto”), in view of Fox (US Patent 9,915,945 B2), (“Fox”), in view of Li et al. (US Patent Application Publication 2018/0109767 A1), (“Li”).
Regarding claim 10, Chau meets the claim limitations as set forth in claim 9.Chau further meets the claim limitations, as follows:
The security system with the drone of claim 9 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), the camera is directed towards a check point along the predetermined path as the drone approaches that check point  ((i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. The UA 100 may establish multiple wireless connections simultaneously, such as the wireless connection 232 and additionally or alternatively, a wireless connection with a wireless access point or access points along the route) [Chau: para. 0063]; (i.e. The UA 100 may use GNSS signals from GNSS satellites ( or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]).
Chau and Fox do not explicitly disclose the following claim limitations (Emphasis added).
The security system with the drone of claim 9, the camera is directed towards a check point along the predetermined path as the drone approaches that check point. 
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
the camera is directed towards a check point along the predetermined path as the drone approaches that check point (i.e. As will be described ( e.g., with respect to FIG. 1), the UAV can capture images at least partly in response to one or more triggers being satisfied. In this specification, satisfaction of a trigger can be determined from a present location of the UAV, an upcoming location of the UAV, a present time, or one or more circumstances being satisfied, and so on. For instance, the UAV can determine, from information describing a flight plan, that at a particular set of location coordinates (e.g., longitude, latitude, and/or altitude) the UAV is to capture an image, or that between two location coordinates the UAV is to capture images periodically (e.g., periodically in time, such as every 30 seconds, or in terms of distance traveled, such as every 100 linear feet). Additionally, the UAV can receive (e.g., from a user device in communication with the UAV,) an instruction indicating that the UAV is to capture an image (e.g., a manual trigger that a user of the user device requests)) [Li: para. 0017].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fox with Li to program the system, which allows a remote user to control the system, including the cameras on the drone.  
Therefore, the combination of Chau and Fox with Li will enable the cameras on the drone for automatically or manually capturing images and video of the check points along the fight path to fulfill the objective of the video surveillance mission.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fujimoto (US Patent Application Publication 2020/0055597 A1), (“Fujimoto”), in view of Shaw (US Patent 10,470,241 B2), (“Shaw”).

Regarding claim 12, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 1 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039] ; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]), where the drone returns to a drone base (i.e. the processor may determine that a particular destination location, which may include a return to a base station) [Chau: para. 0106] in response to the power unit needing to be recharged.
Chau and Fujimoto do not explicitly disclose the following claim limitations (Emphasis added).
The drone security system with the drone of claim 8, where the drone returns to a drone base in response to the power unit needing to be recharged.
However, in the same field of endeavor Shaw further discloses the claim limitations and the deficient claim limitations, as follows:
where the drone returns to a drone base in response to the power unit needing to be recharged ((i.e. As an example, where the first drone indicates that a battery level is low, and the second drone indicates normal operation and proximity to the first drone, the catalog information can be updated accordingly and can then be leveraged to adapt the mesh comprising the first and second drones to, for example, minimize power consumption of the first drone, substitute a third drone for the first drone to allow the first
drone to return to a drone base for charging, share a drone with another mesh to accomplish the mission of the first mesh, etc) [Shaw: col. 23, line 11-21]; (i.e. As an example, where the third drone is at 10% remaining battery life, the disclosed subject matter can facilitate adding the fifth drone to the second mesh to relieve the fourth drone, which can then, for example, return to a drone base to charge the depleted battery) [Shaw: col. 4, line 1-5])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fujimoto with Shaw to program the drone to return to the drone base when the drone power reaches a certain level.  
Therefore, the combination of Chau and Fujimoto with Shaw will enable the drone to be recharged at the drone base [Shaw: col. 4, line 1-5; col. 23, line 11-21]. 

Regarding claim 22, Chau meets the claim limitations as set forth in claim 21.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 21 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039] ; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]), where the drone is configured to returning the drone to the drone base (i.e. the processor may determine that a particular destination location, which may include a return to a base station) [Chau: para. 0106] when a predetermined power level is detected.
Chau and Fujimoto do not explicitly disclose the following claim limitations (Emphasis added).
The drone security system with the drone of claim 21, where the drone is configured to returning the drone to the drone base when a predetermined power level is detected.
However, in the same field of endeavor Shaw further discloses the claim limitations and the deficient claim limitations, as follows:
when a predetermined power level is detected ((i.e. As an example, where the first drone indicates that a battery level is low, and the second drone indicates normal operation and proximity to the first drone, the catalog information can be updated accordingly and can then be leveraged to adapt the mesh comprising the first and second drones to, for example, minimize power consumption of the first drone, substitute a third drone for the first drone to allow the first drone to return to a drone base for charging, share a drone with another mesh to accomplish the mission of the first mesh, etc) [Shaw: col. 23, line 11-21]; (i.e. As an example, where the third drone is at 10% remaining battery life, the disclosed subject matter can facilitate adding the fifth drone to the second mesh to relieve the fourth drone, which can then, for example, return to a drone base to charge the depleted battery) [Shaw: col. 4, line 1-5])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fujimoto with Shaw to program the drone to return to the drone base when the drone power reaches a certain level.  
Therefore, the combination of Chau and Fujimoto with Shaw will enable the drone to be recharged at the drone base [Shaw: col. 4, line 1-5; col. 23, line 11-21].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fujimoto (US Patent Application Publication 2020/0055597 A1), (“Fujimoto”), in view of Fox (US Patent 9,915,945 B2), (“Fox”), in view of Joao et al. (US Patent Application Publication 2014/0354402 A1), (“Joao”).
Regarding claim 13, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where a second camera is activated in response to receiving a signal via the radio module (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway /server/ central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051].
Chau and Fox do not explicitly disclose the following claim limitations (Emphasis added).
The drone security system with the drone of claim 8, where a second camera is activated in response to receiving a signal via the radio module.
However, in the same field of endeavor Joao further discloses the claim limitations and the deficient claim limitations, as follows:
where a second camera is activated in response to receiving a signal via the radio module (i.e. the user, individual, person, authorized user, or authorized lead user, can utilize his or her communication device 60, or the communication device 60 in the vehicle, in order to activate any camera(s) or video recording device(s) and/or any microphone(s) or audio recording device(s) either on the vehicle interior and/or exterior) [Joao: para. 0650].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fox with Joao to program the system, which allows a remote user to control the system, including the cameras on the drone.  
Therefore, the combination of Chau and Fox with Joao will enable the user to active the cameras on the drone for capturing images and video at a particular location or time along the fight path to fulfill the objective of the video surveillance mission. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fujimoto (US Patent Application Publication 2020/0055597 A1), (“Fujimoto”), in view of Fox (US Patent 9,915,945 B2), (“Fox”), in view of Shaw (US Patent 10,470,241 B2), (“Shaw”).

Regarding claim 14, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the drone returns to a drone base (i.e. the processor may determine that a particular destination location, which may include a return to a base station) [Chau: para. 0106] in response to the power unit needing to be recharged.
Chau and Fox do not explicitly disclose the following claim limitations (Emphasis added).
The drone security system with the drone of claim 8, where the drone returns to a drone base in response to the power unit needing to be recharged.
However, in the same field of endeavor Shaw further discloses the claim limitations and the deficient claim limitations, as follows:
where the drone returns to a drone base in response to the power unit needing to be recharged ((i.e. As an example, where the first drone indicates that a battery level is low, and the second drone indicates normal operation and proximity to the first drone, the catalog information can be updated accordingly and can then be leveraged to adapt the mesh comprising the first and second drones to, for example, minimize power consumption of the first drone, substitute a third drone for the first drone to allow the first
drone to return to a drone base for charging, share a drone with another mesh to accomplish the mission of the first mesh, etc) [Shaw: col. 23, line 11-21]; (i.e. As an example, where the third drone is at 10% remaining battery life, the disclosed subject matter can facilitate adding the fifth drone to the second mesh to relieve the fourth drone, which can then, for example, return to a drone base to charge the depleted battery) [Shaw: col. 4, line 1-5])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fox with Shaw to program the drone to return to the drone base when the drone power reaches a certain level.  
Therefore, the combination of Chau and Fox with Shaw will enable the drone to be recharged at the drone base [Shaw: col. 4, line 1-5; col. 23, line 11-21].    
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488